DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 8-14, filed 03/03/2022, with respect to Claims 1-28 with respective to “wherein each of the first bandwidth span and the second bandwidth span correspond to at least a minimum bandwidth span for which at least one transmission parameter remains constant in all resource blocks inside the minimum bandwidth span; frequency division multiplexing a symbol in a plurality of symbols between the first BWG and the second BWG; defining a guard band in the frequency domain to reduce interference between adjacent resource blocks in the first BWG and the second BWG” have been fully considered and are persuasive. The rejections of claims 1-28 has been withdrawn. 
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Yi et al. (US 2014/0369356 A1), which directed to a wireless communication method comprise: performing a downlink (DL) reception on a DL resource; and performing an uplink (UL) transmission on a UL resource. The UL resource and the DL resource may use different numerologies each other. The numerologies may be defined by a subcarrier spacing and a cyclic prefix (CP) length; 
McMeekin et al. (US 2016/0127953 A1), which direct to a method for operating a downlink transmitter radio to automatically determine transmission parameters includes monitoring the spectral content of a range of frequencies, and identifying, based on the monitored spectral content, spectral characteristics associated with noise or interference. The downlink transmission channel carrier frequency and channel frequency bandwidth are determined based on the spectral characteristics of the interference together with operating requirements of the wireless transmission system.
None of these references, take alone or in combination, teaches the claims as, “wherein each of the first bandwidth span and the second bandwidth span correspond to at least a minimum bandwidth span for which at least one transmission parameter remains constant in all resource blocks inside the minimum bandwidth span; frequency division multiplexing a symbol in a plurality of symbols between the first BWG and the second BWG; defining a guard band in the frequency domain to reduce interference between adjacent resource blocks in the first BWG and the second BWG” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


June 7, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478